                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Mark A. Skellham and Belinda                 )
Skellham,                                    )
                                             )
               Plaintiffs,                   )       ORDER
                                             )
       vs.                                   )
                                             )
United States of America, Triple R and       )
Sons, LLC, a Montana limited liability       )       Case No. 1:17-cv-091
company,                                     )
                                             )
               Defendants.                   )


       On motion by the United States, the court issued an order on January 11, 2019, staying the

above-entitled action until appropriations were restored to the applicable federal government

agencies and Department of Justice attorneys were permitted to resume their usual civil litigation

functions.

       On January 29, 2019, the United States filed Motion to Extend Deadlines in Light of Lapse

of Appropriations and Notice of Appropriations. Therein it requested it requested the court extend

the pretrial deadlines by 35 days.

       The court lifts the stay, GRANTS the United States’ motion (Doc. No. 34), and resets the

pretrial deadlines as follows.

       1.      The patties shall have until July 22, 2019, to complete fact discovery and to file

               discovery motions.

       2.      The parties shall provide the names of expert witnesses and complete reports under

               Rule 26(a)(2) as follows:

               a.      Plaintiffs by May 6, 2019; and

                                                 1
       b.     Defendants by July 8, 2019.

       (Reports to be served on other parties, but not filed with the court.)

3.     The patties shall have until September 19, 2019, to complete expert discovery.

4.     The parties shall have until October 7, 2019, to file other dispositive motions

       (summary judgment as to all or part of the case).


IT IS SO ORDERED.

Dated this 31st day of January, 2019.
                                              /s/ Charles S. Miller, Jr.
                                              Charles S. Miller, Jr., Magistrate Judge
                                              United States District Court




                                         2
